
	
		I
		111th CONGRESS
		2d Session
		H. R. 5141
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2010
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the expansion of information reporting
		  requirements for payments of $600 or more to corporations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Paperwork Mandate Elimination
			 Act.
		2.Repeal of
			 expansion of information reporting requirementsSection 9006 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
		
